Citation Nr: 1725669	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-17 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for a heart murmur with valvular aortic stenosis.


REPRESENTATION

Veteran represented by:	Jennifer Scherf-Cook, Attorney at Law


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel







INTRODUCTION

The Veteran served in the Army from June 1943 to March 1946.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was before the Board in April 2015, when it was remanded for issuance of a statement of the case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board sincerely regrets the additional delay, additional development is necessary to ensure that there is an adequate record upon which to decide the Veteran's claim.  Specifically, the Veteran filed a notice of disagreement in December 2013 to contest the September 2013 rating decision, which granted service connection for a heart murmur with valvular aortic stenosis but assigned a noncompensable rating, effective August 22, 2013.  After the April 2015 Board remand, the RO issued a statement of the case in February 2016.  In his substantive appeal, the Veteran requested a hearing at a local VA office.  See VA Form 9 (February 12, 2016).  To date, the Veteran has not had his hearing.  Therefore, remand for a hearing is required.  See 38 C.F.R. § 20.700 (A hearing on appeal must be granted if an appellant, or his representative, expresses an interest to appear in person).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should schedule the Veteran for a travel board hearing on his claim for an initial compensable rating for a heart murmur with valvular aortic stenosis.

2.  After completing the above and any other development as may be indicated by the newly developed record, the Veteran's claim for initial compensable rating for heart murmur with valvular aortic stenosis should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.


The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




